-       gd’--     ,‘.
    .           ..




                        The Honorable Arthur C. Eads       Opinion No. H-860
                        County Attorney
                        Bell County Courthouse             Re: Payment for accumu-
                        P. 0. Box 474                      lated sick leave to county
                        Belton, Texas   76513              officers and employees.

                        Dear Mr. Eads:

                             You have requested our opinion regarding whether elected
                        county and precinct officials of Bell County may be compensated
                        for unused sick leave. You state that, in December, 1960,
                        the commissioners court of Bell County provided by resolution
                        that elected and appointed employees and officials shall
                        accrue sick leave, and that persons whose employment is
                        terminated are entitled to compensation for unused sick
                        leave of up to 75 days.

                             There is no question that the resolution was proper
                        with regard to "employees." V.T.C.S. art. 2372h-1; Attorney
                        General Opinion H-797 (1976). Furthermore, since January 1,
                        1972, the effective date of article 3912k, V.T.C.S., a county
                        has been empowered to:

                                  [F]ix the amount of compensation, office
                                  expense, travel expense, and all other
                                  allowances for county and pre=ct
                                  officials and employees who are paid wholly
                                  from county funds~. . . .~ Sec. 1. (Emphasis
                                  added).

                        Thus, at least since January 1, 1972, the commissioners court
                        of Bell County has been authorized to provide sick leave to
                        elected county and precinct officials, and, by extension,
                        to compensate those officials for the unused portion of any
                        sick leave earned after that date.




                                                 p.3627
                                                                .




The Honorable Arthur C. Eads - page 2 (H-860)



     Prior to the effective date of article 3912k, no statute
furnished specific authority for the accrual of sick leave
by county and precinct officials.  Article 3912i, V.T.C.S.,
however, which was in effect in 1960, provided that the com-
missioners court of each county in a population bracket of
46,000 to 98,000

          shall fix the salaries of the precinct
          officials named in this Act at not
          more than Seven Thousand Dollars
          ($7,000) per annum. Sec. 3. (Emphasis
          added).

Furthermore, article 3912q, V.T.C.S., and section 15 of
article 3912i permitted the commissioners court to increase
the compensation of these precinct officials. Article 3883i,
V.T.C.S., provided that the commissioners court of each
county in a similar population bracket

          shall fix the salaries of the county and
          district officials named in this Act at
          not more than Ten Thousand Dollars
          ($10,000) per annum. . . .   Sec. 3.
           (Emphasis added).

   addition, the commissioners court was empowered by section
:i of article 3883i to "increase the maximum compensation
of each officer" designated therein.

     In our opinion, these statutes, authorizing the
commissioners COUrt  to rix SalarleS or COUnty and precinct
officials, were sufficient authority for the commissioners
court to provide for the accrual of sick leave by those
officials, and to compensate them for the unused portion of
any such sick leave. In Attorney General Opinion M-1252
(19721, this Office found that compensation for unused
vacation time constitutes payment of IIsalary." In Hairston
v. Richie, 338 S.W.2d 263, 267 (Tex. Civ. App. -- Fort
Krth0,       no writ), the court held that

          'salary' is recompense for services,
          and is synonymous with 'ailowance.'




                        p.3628
The Honorable Arthur C. Eads - page 3 (H-860)



We believe that sick leave may be embraced within the ambit
of that 'salary' which a commissioners court, prior to the
enactment of article 3912k, was authorized to fix for county
and precinct officials. We note, however, that the statutes
specified a maximum limitation on the salaries of those
officials, and that the total of actual wages paid, together
with the value of sick leave accrued should not have exceeded
the statutory maximum for any particular official.   Subject
to that limitation, it is our opinion that the commissioners
court, prior to January 1, 1972, was empowered to provide
sick leave for the ,various county and precinct officials
about which you inquire, and that the commissioners court is
presently authorized to compensate those officials for the
unused portion of any sick leave earned during that period.

     Your second question is whether county and precinct
officials are entitled to receive interest on their matured
but unpaid claims for accrued sick leave. In Walker v.
State, 103 S.W.2d 404, 407 (Tex. Civ. App. -- Waco 19n, no
m,     the court held that

          [i]t is a very well-established rule
          that a State is not liable for interest
          in the absence of a statute or express
          contract providing for the payment thereof.

See also State ---
               v. El Paso Natural --
                                   Gas CO., 300 S.W.2d 170,
m   (Tex.Civ.  App. -- Austin 195 7, no writ]. Although no
Texas case appears to have ruled on the liability of a
county for interest, the "general rule" in the United States
is that a county

          cannot, as a unit of government and arm
          of the state, be held liable for interest
          on an obligation, unless a contractual or
          statutory provision in terms provides for
          such liability.  56 Am. Jur.Zd, Municipal
          Corporations at 826, and authorities
          cited therein.

It is, therefore, our opinion that county and precinct
officials are not entitled to payment of interest on their
matured but unpaid claims for accrued sick leave.




                           p. 3629
The Honorable Arthur C. Eads - page 4 (H-869)



                      SUMMARY

          Subject to the limitation that the total
          of actual wages paid, together with the
          value of sick leave granted, did not
          exceed the statutory maximum for any
          particular county or precinct official,
          the commissioners courts, prior to the
          enactment of article 3912k, V.T.C.S.,~
          were authorized to provide sick leave
          for such officials, and are presently
          authorized to compensate those officials
          for the unused portion of any sick leave
          earned during that period.  County and
          precinct officials are not entitled to
          payment of interest on their matured but
          unpaid claims for accrued sick leave.

                                  Very truly   yours,




                                                era1 of Texas




Opinion Committee

jwb




                                p. 3630